                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In re:                                                      Chapter 7

         BRENDA J. STREY                                    BKY 10-51433

                        Debtor.
______________________________________________________________________________
                          UNITED STATES TRUSTEE'S
                        APPLICATION TO REOPEN CASE
______________________________________________________________________________

         The United States Trustee, by his undersigned attorney, applies to the court for an order

reopening the above entitled case. In furtherance of his application, the U.S. Trustee states as

follows:

         1. This application is brought under 11 U.S.C. §350(b), Bankruptcy Rule 5010 and Local

Rule of Bankruptcy Procedure 5010-1.

         2. This case was originally filed as a voluntary chapter 7 on October 15, 2010, and J.

Richard Stermer was appointed chapter 7 trustee. As trustee, Mr. Stermer did not find any non-

exempt assets to liquidate for the benefit of creditors.

         3. The debtor received a discharge of debts on January 19, 2011, and on February 3, 2011,

the court closed the bankruptcy case and discharged the trustee from his duties.

         4. Subsequent to the administration and closing of this case, it became known that the

debtor will be receiving a settlement payment on a personal injury claim. Specifically the claim

and settlement consists of a distribution from an action arising from a defective medical device

implanted in the debtor. The claim was not listed on the debtor’s bankruptcy schedules, and arises

from an implant made pre-petition.
        5. On information and belief, the settlement distribution to the debtor will exceed any

amount the debtor may be able to claim as exempt. The non-exempt funds should be made

available for distribution to creditors.

        6. As a result of the foregoing, the case needs to be reopened so that the bankruptcy estate

can assert its interest in the proceeds from the injury claim. Any recovery from that claim must be

administered by the chapter 7 trustee who can then make a distribution to creditors.            The

bankruptcy estate’s interest in any recovered funds constitute property of the estate under 11

U.S.C. §541(a).

        7.   The United States Trustee requests that the case be reopened so that he can appoint a

chapter 7 trustee to administer the proceeds from the claim and distribution, as well as any other

funds that constitute property of the bankruptcy estate.

        8.   Upon reopening of the case, the U.S. Trustee expects to reappoint as trustee Mr.

Stermer since he has had prior involvement in the case.

        9.   Any reopening fees are not required because the U.S. Trustee is bringing the

application to reopen. (See Memorandum).

        WHEREFORE, the United States Trustee requests that the court enter an order reopening

the above entitled case for the purpose of appointing a trustee to administer certain assets and for

any other purposes necessary to the administration of the estate.

                                                     JAMES L. SNYDER
                                                     United States Trustee
                                                     Region 12
        Dated: August 26, 2019
                                              By: __e/Michael R. Fadlovich________
                                                    Michael R. Fadlovich
                                                    Trial Attorney – MN I.D. #158410
                                                    300 South Fourth Street Suite 1015
                                                    Minneapolis, MN 55415
                                                    612/ 334-1353
                                       VERIFICATION


        I, Michael R. Fadlovich, an attorney for the United States Trustee, do hereby certify that
the foregoing is true and correct to the best of my knowledge, information and belief.

       Date: August 26, 2019

                                                    _______s/Michael R. Fadlovich_________
                                                          Michael R. Fadlovich
                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In re:                                                         Chapter 7

         BRENDA J. STREY                                       BKY 10-51433

                           Debtor.
         ________________________________________________________________________
_
              UNITED STATES TRUSTEE'S MEMORANDUM OF LAW
                IN SUPPORT OF APPLICATION TO REOPEN CASE
______________________________________________________________________________

         The United States Trustee, by his undersigned attorney, submits this memorandum of law

in support of his application to the court for an order reopening the above entitled case. In

furtherance of his position, the U.S. Trustee states as follows:

         Applications to reopen cases are allowed under 11 U.S.C. §350(b), Bankruptcy Rule 5010

and Local Rule of Bankruptcy Procedure 5010-1. Local Rule of Bankruptcy Procedure 5010-1(c)

provides that requests to the court for the reopening of a case be made by application rather than

by motion.

         Local Rule of Bankruptcy Procedure 5010-1 (a) sets forth instances where reopening of a

case is unnecessary. Local Rule of Bankruptcy Procedure 5010-1(b) allows for the reopening of

a case where the relief requested is not set forth in Local Rule 5010-1(a). The interest of the estate

to be administered in this case consists of proceeds from a personal injury claim arising from the

implantation of a defective medical device. The debtor’s claim and right to payment arose prior to

the commencement of the debtor’s bankruptcy case. The bankruptcy case needs to be reopened

so that a chapter 7 trustee can represent the interests of the bankruptcy estate in that claim.

         The funds constitute property of the estate which must be administered by the trustee for

the benefit of all creditors. The administration and distribution of an asset such as this is not listed
in Local Rule 5010-1(a), which allows for matters to be addressed without a formal reopening of

the case. Instead, the present situation falls under Local Rule 5010-1(b) which requires the case

to be reopened.

       Although Local Rule 5010-1(d) has provisions which allow for the deferral or waiver of

the filing fee for reopening the case, that provision is not applicable to the United States Trustee.

Fees for reopening a bankruptcy case are set forth in the Judicial Conference Schedule of Fees,

applicable to 28 U.S.C. §1930 (Effective December 1, 2016). Under subparagraph 11 of that fee

schedule, the reopening fee for a chapter 7 case is $245.00. However, that entire fee schedule is

prefaced by an exemption for the United States Trustee, insofar as the fee schedule provides:

“Federal agencies or programs that are funded from judiciary appropriations . . . should not be

charged any fees under this schedule”. Id. Accordingly, the U.S. Trustee need not pay the

reopening fee.

       Upon the reopening of a case, the United States Trustee is authorized to appoint a trustee

in order to assure that the interests of creditors are protected. See Fed. R. Bankr. P. 5010. In the

present case, the United States Trustee has not yet determined whom to appoint.

       Based on the circumstances of this case as well as applicable law and procedures, the court

should enter an order reopening this case.

                                                      JAMES L. SNYDER
                                                      United States Trustee
                                                      Region 12
Dated: August 26, 2019
                                              By: ____e/Michael R. Fadlovich_________
                                                    Michael R. Fadlovich
                                                    Trial Attorney MN I.D. #158410
                                                    1015 U.S. Courthouse
                                                    300 South Fourth Street
                                                    Minneapolis, MN 55415
                                                    612/334-1356
                                 CERTIFICATE OF SERVICE
In re:                                              Chapter 7

         BRENDA J. STREY                                     BKY 10-51433

                               Debtor.

         The undersigned hereby certifies under penalty of perjury that she is an employee in the

Office of the United States Trustee for the District of Minnesota and is a person of such age and

discretion as to be competent to serve papers. That on August 26, 2019, she served a copy of

the attached: United States Trustee's Application to Reopen Case, by placing said copy in a

postpaid envelope addressed to the person(s) hereinafter named, at the place and address stated

below, which is the last known address, and by depositing said envelope and contents in the

United States mail with postage prepaid in the proper amount.

         J. Richard Stermer, trustee
         Stermer & Sellner, Chtd.
         102 Parkway Drive
         PO Box 514
         Montevideo, MN 56265

         Michael C. Bender
         Bender and Gustafson, Attorneys
         15 E Main Street
         P.O, Box 156
         Crosby, MN 56441

The following address for the debtor was confirmed as accurate as of the date of this
application using the U.S. Trustee’s Clear database.

         Brenda J. Strey
         620 River Road
         201C
         Grand Rapids, MN 55744-3771

                                              By:____e/Lilia Serna de Coronado
                                                            U.S. Trustee's Office
                                                            300 South Fourth St., #1015
                                                            Minneapolis, MN 55415
                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MINNESOTA

In re:                                                        Chapter 7

         BRENDA J. STREY                                      BKY 10-51433

                                Debtor.



         This matter came before the Court on the ex parte application by the United States Trustee

for an order reopening the bankruptcy case.

         From the application by the United States Trustee, it appears that cause has been shown

under Fed. R. Bankr. P. 5010 and 11 U.S.C. §350(b) to reopen the case.

         Now therefore, it is hereby ORDERED:

         1. That the above entitled case is reopened.

         2. If appropriate, the United States Trustee shall appoint a chapter 7 trustee.

         3. The trustee, upon qualification, may undertake any and all appropriate proceedings in

this case.




                                                        _____________________________
                                                        United States Bankruptcy Judge
